Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harmonhinder Bedi (Reg. No. 39904) on 7/26/22.

The application has been amended as follows: 
1. (Currently Amended) A three-axis accelerometer, comprising: 
a substrate; 
at least one anchor block fixedly disposed on the substrate; 
a first X-axis electrode, a second X-axis electrode, a first Y-axis electrode, a second Y-axis electrode, a first Z-axis electrode and a second Z-axis electrode all fixedly disposed on the substrate; 
a framework suspended above the substrate and comprising a first beam column, a second beam column opposite to the first beam column and at least one connecting beam connecting the first beam column and the second beam column; 
a proof mass suspended above the substrate; and 
at least one elastic connection component configured to elastically connect to the at least anchor block, the connecting beam, and the proof mass; 
wherein a third Z-axis electrode is formed on the first beam column, a fourth Z-axis electrode is formed on the second beam column, the first Z-axis electrode and the third Z-axis electrode are disposed oppositely to form a first Z-axis capacitor, and the second Z-axis electrode and the fourth Z-axis electrode are disposed oppositely to form a second Z-axis capacitor; and 
wherein a third X-axis electrode and a third Y-axis electrode are formed on the proof mass, the first X-axis electrode and the third X-axis electrode are disposed oppositely to form a first X-axis capacitor, the second X-axis electrode and the third X-axis electrode are disposed oppositely to form a second X-axis capacitor, the first Y-axis electrode and the third Y-axis electrode are disposed oppositely to form a first Y-axis capacitor, and the second Y-axis electrode and the third Y-axis electrode are disposed oppositely to form a second Y-axis capacitor, 
when there is an acceleration on an X axis, the at least one elastic connection component elastically deforms, the proof mass moves along the X axis, a gap between the first X-axis electrode and the third X-axis electrode changes to cause change of the first X-axis capacitor, a gap between the second X-axis electrode and the third X-axis electrode changes to cause change of the second X-axis capacitor, and the changes of the first X-axis capacitor and the second X-axis capacitor are opposite, so that the acceleration on the X axis is obtained by detecting a change difference between the first X-axis capacitor and the second X-axis capacitor; 
when there is an acceleration on a Y axis, the elastic connection component elastically deforms, the proof mass moves along the Y axis, a gap between the first Y-axis electrode and the third Y-axis electrode changes to cause change of the first Y-axis capacitor, and a gap between the second Y-axis electrode and the third Y-axis electrode changes to cause change of the second Y-axis capacitor, so that the acceleration on the Y axis is obtained by detecting a change difference between the first Y-axis capacitor and the second Y-axis capacitor; and 
when there is an acceleration on a Z axis, the elastic connection component elastically deforms, the proof mass moves along the Z axis to drive the framework to rotate, a gap between the first Z-axis electrode and the third Z-axis electrode becomes larger or smaller to cause the first Z-axis capacitor to become smaller or larger, and a gap between the second Z-axis electrode and the fourth Z-axis electrode becomes smaller or larger to cause the second Z-axis capacitor to become larger or smaller, so that the acceleration on the Z axis is obtained by detecting a change difference between the first Z-axis capacitor and the second Z-axis capacitor,
wherein: 
the at least one anchor block comprises a first anchor block and a second anchor block spaced apart from each other; 
the at least one connecting beam comprise a first connecting beam and a second connecting beam, two ends of each connecting beam are respectively connected to the first beam column and the second beam column, the framework defines a space, and the proof mass is located in the framework; and 
the at least one elastic connection component comprises a first elastic connection component and a second elastic connection component, the first elastic connection component is elastically connected to the first anchor block, the first connecting beam and the proof mass, and the second elastic connection component is elastically connected to the second anchor block, the second connecting beam and the proof mass.

3. (Cancelled)
Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to anticipate or render obvious the feature of “the proof mass is located in the framework” all in combination with the rest of the claimed apparatus. 
Nasiri et al. (US 20080314147 A1, hereinafter Nasiri) is the closest prior art of record. Nasiri teaches a proof mass (see fig. 7) configured to detect acceleration in each of the X and Y directions, and also configured to move in the Z direction which causes two see-saw framework elements (having positive and negative sense electrodes 105A-7 05B) to pivot about respective axes parallel to the Y axis. However, Nasiri’s proof mass is not located inside one of the frameworks. The proof mass is supported equally on two sides by the two frameworks, so it would not have been obvious to modify Nasiri to place the proof mass inside one of the frameworks. Furthermore, none of the prior art of record would have remedied Nasiri’s deficiency with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080314147 A1 is the closest prior art of record, as detailed above
US 20040079154 A1 teaches (fig. 29) a proof mass 203 only supported for movement in the Z direction, which causes a framework 204 to pivot.
US 20170184628 A1 teaches a proof mass supported by a pivoting framework, such that the proof mass detects acceleration in the X and Y directions. However, the proof mass is not configured to drive the framework to pivot.
US 20210072280 A1 teaches a proof mass that is stationary with respect to the Z direction (¶48), the proof mass being contained within a pivoting framework 201 because the proof mass provides support to the framework at torsion springs (extending from the sides of the proof mass) parallel to axis RA1. However, the proof mass does not drive the framework to pivot because the proof mass is stationary in the Z direction, and the framework is configured to pivot due to its uneven weight distribution with respect to axis RA1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853